                                                                                        Case 2:20-cv-02347-APG-DJA Document 51 Filed 03/29/21 Page 1 of 3




                                                                 1            LINDSAY K. CULLEN, ESQ.
                                                                              Nevada Bar No. 12364
                                                                 2            BRETT A. CARTER, ESQ.
                                                                              Nevada Bar No. 5904
                                                                 3            BERTOLDO BAKER CARTER & SMITH
                                                                              7408 West Sahara Avenue
                                                                 4            Las Vegas, Nevada 89117
                                                                              Phone Number: (702) 228-2600
                                                                 5            Fax Number: (702) 228-2333
                                                                              Email address:
                                                                 6            Lindsay@NVLegalJustice.com
                                                                              Carter@NVLegalJustice.com
                                                                 7            Attorneys for Plaintiff
                                                                 8                                                      UNITED STATES DISTRICT COURT
                                                                 9                                                               DISTRICT OF NEVADA
BERTOLDO BAKER CARTER & SMITH




                                                                 10
                                702-228-2600• Fax 702-228-2333




                                                                                   HOWARD RONALD TUBIN, individually,                       CASE NO.: 2:20-cv-02347-APG-DJA
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11
                                                                                                                    Plaintiff,              STIPULATION AND [PROPOSED]
                                                                 12                                                                         ORDER TO DISMISS DEFENDANT
                                                                                   v.
                                                                                                                                            AAP IMPLANTS, INC., ONLY
                                                                 13                                                                         WITHOUT PREJUDICE
                                                                                   DEPUY SYNTHES SALES, INC., d/b/a
                                                                 14
                                                                                   DEPUY SYNTHES JOINT
                                                                                   RECONSTRUCTION; DEPUY SYNTHES
                                                                 15
                                                                                   INC.; JOHNSON & JOHNSON; DEPUY
                                                                                   ORTHOPAEDICS, INC.; STRYKER
                                                                 16
                                                                                   CORPORATION; HOWMEDICA
                                                                                   OSTEONICS CORPORATION d/b/a
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17
                                                                                   STRYKER ORTHOPAEDICS; AAP
                                                                                   IMPLANTS, INC.; DOES 1 through 15,
                                                                                   inclusive; and ROE BUSINESS ENTITIES 1
                                                                      7408 West Sahara Avenue
                                                                      Las Vegas, Nevada 89117




                                                                 18
                                                                                   through 15, inclusive,
                                                                 19
                                                                                                                    Defendants.
                                                                 20

                                                                 21                                    STIPULATION AND [PROPOSED] ORDER TO DISMISS DEFENDANT AAP
                                                                 22                                              IMPLANTS, INC., ONLY WITHOUT PREJUDICE
                                                                 23                                    IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that
                                                                 24           named Defendant AAP IMPLANTS, INC., only, are dismissed without prejudice, each of the parties
                                                                 25           to bear their own costs and attorney fees, but that Plaintiff may subsequently seek leave from the
                                                                 26

                                                                 27
                                                                                                                                      Page 1 of 3
                                                                 28
                                                                                        Case 2:20-cv-02347-APG-DJA Document 51 Filed 03/29/21 Page 2 of 3




                                                                 1            Court to bring AAP IMPLANTS, INC., back into the case should discovery later indicate that it is a

                                                                 2            necessary and proper party.

                                                                 3                                     IT IS FURTHER STIPULATED AND AGREED by and between the parties hereto that

                                                                 4            the caption in this matter shall be amended to remove AAP IMPLANTS, INC., and to reflect the

                                                                 5            proper defendants.

                                                                 6

                                                                 7                           DATED this 29th day of March 2021                     DATED this 29th day of March 2021
                                                                 8                           BERTOLDO BAKER CARTER &                               GREENBERG TRAURIG, LLP
                                                                                             SMITH
                                                                 9
                                                                                                                                                   Eric W. Swanis
BERTOLDO BAKER CARTER & SMITH




                                                                                             /s/ Lindsay K. Cullen
                                                                 10                          LINDSAY K. CULLEN, ESQ.                               ERIC W. SWANIS, ESQ.
                                702-228-2600• Fax 702-228-2333




                                                                                             Nevada Bar No. 12364                                  Nevada Bar No. 006840
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11                          BRETT A. CARTER, ESQ.                                 10845 Griffith Peak Drive, Ste. 600
                                                                                             Nevada Bar No. 5904                                   Las Vegas, Nevada 89135
                                                                 12                          7408 W. Sahara Avenue                                 Attorneys for Defendant, AAP
                                                                                             Las Vegas, Nevada 89117                               Implants, Inc.
                                                                 13                          Attorneys for Plaintiff
                                                                 14

                                                                 15
                                                                                     DATED this 29th day of March 2021
                                                                                     CRUMP & DEUTSCH, PLLC
                                                                 16
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17
                                                                                     /s/ Nicholas Deutsch
                                                                                     NICHOLAS DEUTSCH, ESQ. (Pro
                                                                      7408 West Sahara Avenue
                                                                      Las Vegas, Nevada 89117




                                                                 18
                                                                                     Hac Vice)
                                                                                     2825 Wilcrest Drive, Ste. 216
                                                                 19
                                                                                     Houston, Texas 77042
                                                                 20
                                                                                     EVANS FEARS & SCHUTTERT,
                                                                                     LLP
                                                                 21
                                                                                     JAY J. SCHUTTERT, ESQ.
                                                                                     JUSTIN S. HEPWORTH,ESQ.
                                                                 22
                                                                                     6720 Via Austi Parkway, Ste. 300
                                                                                     Las Vegas, Nevada 89119
                                                                 23
                                                                                     SHOOK, HARDY & BACON, L.L.P.
                                                                 24
                                                                                     BENJAMIN WALTHER, ESQ. (Pro
                                                                                     Hac Vice)
                                                                 25
                                                                                     RYAN KILLIAN, ESQ. (Pro Hac
                                                                                     Vice)
                                                                 26
                                                                                     600 Travis, Suite 3400
                                                                                     Houston, Texas 77002
                                                                 27
                                                                                                                                     Page 2 of 3
                                                                 28
                                                                                        Case 2:20-cv-02347-APG-DJA Document 51 Filed 03/29/21 Page 3 of 3




                                                                 1                    SHOOK, HARDY & BACON, L.L.P.
                                                                                      MATTHEW BERNSTEIN, ESQ. (Pro Hac Vice)
                                                                 2                    Citigroup Center
                                                                                      201 South Biscayne Blvd., Ste. 3200
                                                                 3                    Miami, Florida 33131
                                                                 4                    Attorneys for Defendant, Howmedica Osteonics Corp
                                                                 5

                                                                 6                                                                     ORDER

                                                                 7

                                                                 8                                     IT IS SO ORDERED.

                                                                 9                                                 29th
                                                                                                       DATED this _____day of March 2021.
BERTOLDO BAKER CARTER & SMITH




                                                                 10
                                702-228-2600• Fax 702-228-2333




                                                                                                                                       _________________________________
                                   7408 West Sahara Avenue
                                   Las Vegas, Nevada 89117




                                                                 11                                                                    U.S. DISTRICT COURT JUDGE
                                                                 12

                                                                 13           Prepared and Submitted by:

                                                                 14           BERTOLDO BAKER CARTER & SMITH

                                                                 15
                                                                              /s/Lindsay K. Cullen
                                                                 16
                                                                              LINDSAY K. CULLEN, ESQ.
                                                                      702-228-2600• Fax 702-228-2333




                                                                 17
                                                                              Nevada Bar No. 12364
                                                                              BRETT A. CARTER, ESQ.
                                                                      7408 West Sahara Avenue




                                                                              Nevada Bar No. 5904
                                                                      Las Vegas, Nevada 89117




                                                                 18
                                                                              7408 W. Sahara Avenue
                                                                 19           Las Vegas, NV 89117
                                                                              Attorneys for Plaintiff
                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                                                                                       Page 3 of 3
                                                                 28
